Case: 20-10540     Document: 00515814094         Page: 1     Date Filed: 04/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 8, 2021
                                  No. 20-10540                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carlos Mora,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-362-17


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Carlos Mora appeals the 180-month, below-guidelines sentence
   imposed by the district court following his guilty-plea conviction for
   conspiring to possess with intent to distribute a controlled substance.
   “Sentences based upon erroneous and material information or assumptions


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10540      Document: 00515814094            Page: 2    Date Filed: 04/08/2021




                                      No. 20-10540


   violate due process.” United States v. Gentry, 941 F.3d 767, 788 (5th Cir.
   2019) (internal quotation marks and citation omitted), cert. denied sub nom.
   Bounds v. United States, 140 S. Ct. 2731 (2020). We review sentences for
   reasonableness by engaging in a bifurcated review. Gall v. United States, 552
   U.S. 38, 51 (2007). We “must first ensure that the district court committed
   no significant procedural error, such as failing to calculate (or improperly
   calculating) the Guidelines range . . . [or] selecting a sentence based on clearly
   erroneous facts.” Id. Next, we will “consider the substantive reasonableness
   of the sentence imposed under an abuse-of-discretion standard . . . , tak[ing]
   into account the totality of the circumstances, including the extent of any
   variance from the Guidelines range.” Id.
          However, when a defendant fails to preserve his argument by raising
   it in the district court, plain error review applies. Puckett v. United States, 556
   U.S. 129, 135 (2009); United States v. Key, 599 F.3d 469, 474 (5th Cir. 2010).
   Under plain error review, we determine whether there was a clear or obvious
   legal error which affected the defendant’s substantial rights. Puckett, 556
   U.S. at 135. If the defendant makes this showing, we have the discretion to
   remedy the error but should do so “only if the error seriously affects the
   fairness, integrity or public reputation of judicial proceedings.” Id. (internal
   brackets, quotation marks, and citation omitted).
          While Mora’s arguments before the district court may have preserved
   a substantive reasonableness argument relating to U.S.S.G. § 3B1.2, he did
   not preserve the instant procedural argument challenging the miscalculation
   of his guidelines range based upon the denial of a § 3B1.2(b) minor-role
   reduction; accordingly, we review his procedural challenge for plain error
   only. See Puckett, 556 U.S. at 135; Gall, 552 U.S. at 51. As Mora does not
   even attempt to meet the plain error standard, he has abandoned any such
   contention. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Fed.
   R. App. P. 28(a)(8). In any event, Mora cannot show error, plain or



                                           2
Case: 20-10540      Document: 00515814094          Page: 3   Date Filed: 04/08/2021




                                    No. 20-10540


   otherwise. See Puckett, 556 U.S. at 135; United States v. Castro, 843 F.3d 608,
   612-14 (5th Cir. 2016).
          Mora properly concedes that his challenge to the U.S.S.G.
   § 2D1.1(b)(5) enhancement based on his lack of involvement with, or
   knowledge of, the drug importation is foreclosed. See United States v. Foulks,
   747 F.3d 914, 915 (5th Cir. 2014); United States v. Serfass, 684 F.3d 548, 550-
   53 (5th Cir. 2012). We review for plain error his contention, raised for the
   first time on appeal, that the Government failed to proffer sufficient evidence
   showing that the methamphetamine at issue was imported. See Puckett, 556
   U.S. at 135. Once again, Mora does not even attempt to satisfy the applicable
   standard of review, and he has therefore abandoned any argument that the
   district court committed plain error. See Yohey, 985 F.2d at 224-25; Fed. R.
   App. P. 28(a)(8). In any event, Mora cannot show error, plain or otherwise.
   See Puckett, 556 U.S. at 135.
          We likewise review for plain error Mora’s arguments that the district
   court violated his due process rights, and imposed a procedurally and
   substantively unreasonable sentence, by adopting the finding contained in the
   presentence report (PSR) that the methamphetamine for which he was held
   responsible was 97.8% pure. See United States v. Rojas, 812 F.3d 382, 413 (5th
   Cir. 2016). “[D]istrict courts may extrapolate the quantity of drugs from any
   information that has sufficient indicia of reliability to support its probable
   accuracy, and may consider estimates of the quantity of drugs for sentencing
   purposes.” United States v. Dinh, 920 F.3d 307, 313 (5th Cir. 2019) (internal
   brackets, quotation marks, and citation omitted). Moreover, “sentencing
   courts are permitted to extrapolate the nature and quantity of drugs involved
   in an offense based on lab reports that tested only a sample of the overall
   quantity.” Id. “A [PSR] generally bears sufficient indicia of reliability to be
   considered as evidence,” and, [i]n the absence of rebuttal evidence, a
   sentencing court may properly rely on the PSR and adopt the PSR’s factual



                                          3
Case: 20-10540     Document: 00515814094          Page: 4   Date Filed: 04/08/2021




                                   No. 20-10540


   findings as its own.” United States v. Guzman-Reyes, 853 F.3d 260, 266 (5th
   Cir. 2017).
          Contrary to Mora’s assertions, a district court’s drug-quantity
   determination may be based on an extrapolation of purity from a limited
   number of samples when, as here, those samples were obtained from the
   same source as the remaining drugs. See United States v. Rodriguez, 666 F.3d
   944, 947 (5th Cir. 2012). Further, Mora cites no evidence showing that the
   purity level of the methamphetamine for which he was held responsible was
   below 80%, as would be required to change his base offense level. See id.;
   § 2D1.1(c)(1) & Note (C). Given the failure of Mora’s purity arguments, we
   need not address his contention that the district court erred by including a
   20.4 kilogram shipment of methamphetamine in the drug-quantity
   calculation; the error, even if proven, would not affect the applicable
   guidelines range and would therefore be harmless. See United States v. Chon,
   713 F.3d 812, 822 (5th Cir. 2013).
          The judgment of the district court is AFFIRMED.




                                        4